PER CURIAM.
The defendant-appellant, Harvey Building, Inc., appeals from a final judgment entered pursuant to a jury trial in favor of the plaintiff-appellee, Ocie M. Haley, for personal injuries incurred by the plaintiff in slipping and falling while a business invitee on premises owned by the defendant.
The primary thrust of appellant’s appeal deals with the assertion that the trial court erred in failing to direct a verdict for the defendant on the issue of actionable negligence.
*351We affirm on the authority of Macrellis v. George, Fla.App.1967, 202 So.2d 107; Ramsey v. Ivey, Fla.App.1966, 184 So.2d 499; Budgen v. Brady, Fla.App.1958, 103 So.2d 672.
The other remaining points on appeal have been reviewed and determined to be without merit. The judgment is affirmed.
Affirmed.
CROSS and McCAIN, JJ., and DRIVER, B. J., Associate Judge, concur.